Corrigan, J.,
concurring in judgment. I concur in the judgment of modification of the death sentence in this case, upon the basis of the failure of the trial judge to elicit from each of the excused members of the jury venire an affirmative answer to the question:
Can you unambiguously state that you would automatically vote against the imposition of capital punishment no matter what the trial might reveal?
This is the requirement under the Witherspoon doctrine which this court has literally followed in State v. Watson (1971), 28 Ohio St. 2d 15.
Schneider, J., concurs in the foregoing concurring opinion.